In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00008-CR



          JOSHUA LEE BOLTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 5th District Court
                 Cass County, Texas
             Trial Court No. 2016F0005




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person

who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The

clerk’s record contains the names of persons who were minors at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: August 25, 2021




                                                 2